OPINION — AG — (1) THE NORMAL ANNUALLY RECURRING COSTS OF THE TEACHERS' RETIREMENT SYSTEM AND THE OKLAHOMA PUBLIC EMPLOYEES' RETIREMENT SYSTEM ARE ORDINARY EXPENSES OF THE STATE FOR EACH FISCAL YEAR WHICH MUST BE PAID OUT OF ANNUAL TAX REVENUES OR OTHER REVENUE RESOURCES AS THE LEGISLATURE IN ITS DISCRETION MAY PROVIDE. THE UNFUNDED PAST SERVICE LIABILITY OF THESE RETIREMENT SYSTEMS IS NOT AN EXPENSE FOR THE CURRENT FISCAL YEAR AND, THEREFORE, NOT AN ORDINARY EXPENSE UNDER ARTICLE X, SECTION 2/ ARTICLE X, SECTION 3 FOR WHICH THE LEGISLATURE MUST PROVIDE REVENUE. (2) THE UNFUNDED PAST SERVICE LIABILITY OF THE TEACHERS' RETIREMENT SYSTEM AND THE OKLAHOMA PUBLIC EMPLOYEES' RETIREMENT SYSTEM IS NOT A " DEBT " AS THE TERM IS USED IN ARTICLE X, SECTION 4, ARTICLE X, SECTION 23 ARTICLE X, SECTION 24, ARTICLE X, SECTION 25 (3) THE INCREASE IN NORMAL ANNUAL COST OF THE TEACHERS' RETIREMENT AND THE OKLAHOMA PUBLIC EMPLOYEES' RETIREMENT SYSTEM MUST BE MET AS AN ORDINARY EXPENSE OF GOVERNMENT, BUT THE LEGISLATURE IS FREE TO SATISFY THE INCREASE IN COST BY REALLOCATION OF FISCAL RESOURCES, APPROPRIATION, INCREASE IN TAX REVENUE, INCREASE IN CONTRIBUTION, REVENUES REALIZED FROM INVESTMENT OF TRUST FUNDS OR ANY OTHER METHOD OR COMBINATION OF METHODS NOT EXPRESSLY PROHIBITED BY THE OKLAHOMA CONSTITUTION. (SCHOOL AND SCHOOL TEACHERS CONSTITUTIONALLY, STATE OFFICERS AND EMPLOYEES) CITE: OPINION NO. 63-196, OPINION NO. 72-146, OPINION NO. 80-010, 70 Ohio St. 1971, 17-101 [70-17-101], 74 Ohio St. 1971 901 [74-901], ARTICLE V, SECTION 33, ARTICLE V, SECTION 36 ARTICLE V, SECTION 46, ARTICLE V, SECTION 55, ARTICLE V, SECTION 33, ARTICLE V, SECTION 59 *************** ARTICLE X, SECTION 26 (JOHN F. PERCIVAL) ** SEE: OPINION NO. 96-021 (1996) **
OPINION — AG — (1) THE ASSUMPTION BY THE STATE OF THE OBLIGATION TO PROVIDE UNFUNDED BENEFITS FOR THE PAST SERVICE RENDERED BY POLICE OFFICERS AND FIREFIGHTERS, PURSUANT TO 11 Ohio St. 1980 Supp. 49-100.2 [11-49-100.2], 11 Ohio St. 50-102.1 [11-50-102.1], 11 Ohio St. 50-109 [11-50-109], IS NOT VIOLATIVE OF THE OKLAHOMA CONSTITUTION, ARTICLE X, SECTION 15, ARTICLE X, SECTION 16 (2) THE ASSUMPTION BY THE STATE OF OBLIGATION TO PROVIDE UNFUNDED BENEFITS FOR THE PAST SERVICE RENDERED BY POLICE OFFICERS AND FIREFIGHTERS IS NOT AN IMPOSITION OF TAXES FOR PURPOSE OF MUNICIPALITIES IN VIOLATION OF THE OKLAHOMA CONSTITUTION, ARTICLE X, SECTION 20 (3) THE STATEWIDE RETIREMENT SYSTEMS ESTABLISHED PURSUANT TO 11 Ohio St. 49-100.1 [11-49-100.1] AND 11 Ohio St. 50-101 [11-50-101], ARE NOT VIOLATIVE OF THE OKLAHOMA CONSTITUTION, ARTICLE V, SECTION 41, ARTICLE V, SECTION 61 (RETIREMENT) CITE: ARTICLE V, SECTION 41, ARTICLE X, SECTION 15, ARTICLE X, SECTION 20, 11 Ohio St. 49-100.2 [11-49-100.2], 11 Ohio St. 49-119 [11-49-119], 11 Ohio St. 50-102.1 [11-50-102.1] (CITIES AND TOWNS, CITY, MUNICIPALITIES) (JOHN PAUL JOHNSON) ** SEE: OPINION NO. 96-021 (1996) **